2.	Applicant’s election of the species in which (A) is insulin, and (B) is FcFn-binding materials, in the reply filed on August 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2021.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 3, 4, 6-11, and 15-19 are rejected under 35 U.S.C. 103 as being obvious over KR 10-2015-0138101.  (The examiner relies upon U.S. Patent Application Publication 2017/0143802 as a translation of the KR ‘101.  All citations in this rejection will be to the text of the translation.)  KR ‘101 teaches a conjugate for preventing or treating diabetes mellitus, wherein the conjugate comprises a long-acting insulin analogue linked via a linker to a biocompatible material capable of prolonging the duration of activity, i.e. increasing the half-life, of the insulin analogue.  The long-acting insulin analogue can comprise, compared to insulin, position 14 of the A chain substituted with glutamic acid.  The linker can be a non-peptidyl polymer, such as polyethylene glycol, and preferably has a molecular weight ranging from 1 to 20 kDa.  The linker has reactive groups at both ends for reaction with the long-acting insulin analogue and with the biocompatible material.  The biocompatible material can be an immunoglobulin Fc region.  See, e.g., paragraphs [0040], [0041], [0070] - [0072], [0089], 
5.	Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
	The obviousness rejection of all elected claims over KR 10-2015-0138101 is maintained.  Applicant contends that in vivo half-life of the claimed conjugates is unexpectedly improved when a PEG size of less than 3.4 kDa is used.  Applicant points to differences in AUC for PEG sizes of 1 kDa, 2 kDa, 2.5 kDa, and 3 kDa (see especially page 59, first full paragraph, of the specification), and also points to Figure 6 of the application.  However, the alleged showing of unexpected results does not compare the claimed invention with the closest prior art of record.  KR 10-2015-0138101 teaches conjugates comprising a long-acting insulin analogue, and in .
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
January 13, 2022